Citation Nr: 1818614	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-24 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an increased initial rating in excess of 30 percent disabling prior to October 23, 2013, for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than April 15, 2013, for increased 100 percent disability rating for Meniere's disease with hearing loss and tinnitus.


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986 and from September 1987 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in St. Paul, Minnesota.

By way of background, the Board notes that a July 2012 rating decision by the RO granted entitlement to service connection for PTSD and assigned a 30 percent disability rating effective February 17, 2011 (the date of claim).  The record reflects additional evidence and/or correspondence was received within the one year period following the July 2012 rating decision.  Pursuant to 38 C.F.R. § 3.156(b), the RO considered the additional evidence and issued an amended rating decision in December 2013, which in pertinent part, granted an increased 50 percent disability rating for PTSD effective October 23, 2013 (date of VA examination).  The February 2014 notice of disagreement (NOD) submitted by the Veteran's then-attorney indicated the Veteran is seeking an earlier effective date for the increased 50 percent disability rating for PTSD.  In essence, the Veteran is appealing the rating assigned for the period prior to October 23, 2013.

Additionally, the Board notes that in a statement dated in July 2014, the Veteran expressly indicated she is not seeking an increased rating in excess of 50 percent disabling for PTSD.  Therefore, the Board finds that only the period prior to October 23, 2013, is on appeal, and is limited to a 50 percent disability rating.  AB v. Brown, 6 Vet. App. 35, 39 (1993) ("where . . . the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative") (internal citations omitted).  

Lastly, the Board notes that in December 2013, the Veteran appointed attorney John S. Berry as her representative.  In November 2016, Mr. Berry notified VA that he is withdrawing is representation of the Veteran effective immediately.  The Veteran has not since appointed another representative.  


FINDINGS OF FACT

1. Prior to October 23, 2013, the Veteran's PTSD manifested by symptoms such as depression, anxiety, sleep disturbance related to nightmares, hyper-vigilance, and difficulty in establishing and maintaining effective relationships, resulting in occupational and social impairment with reduced reliability and productivity, based on symptoms akin to the level of severity being shown. 

2. The Veteran filed a claim for increased compensation for Meniere's disease on April 15, 2013.

3. An increase in disability level for the Veteran's Meniere's disease is not factually ascertainable within one year prior to receipt of the Veteran's increased rating claim.


CONCLUSIONS OF LAW

1. Prior to October 23, 2013, the criteria for an increased rating of 50 percent for the Veteran's service-connected PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for an effective date earlier than April 15, 2013, for increased 100 percent disability rating for Meniere's disease have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in April 2011, June 2013, and April 2014.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist the Veteran has also been satisfied in this case.  The Veteran has not identified any other deficiency in VA's notice or assistance duties.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of her claims in this Board decision.  

II. Increased Rating

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the factual circumstances) is required.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

As indicated, the Veteran's PTSD is rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 prior to October 23, 2013.  The Veteran seeks entitlement to an increased initial 50 percent disability rating.  Under the General Rating Formula for Mental Disorders a 30 percent rating is warranted where a mental disability results in:

[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A next-higher 50 percent rating is warranted where a mental disability results in:

[o]ccupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The symptoms listed in the rating formula are examples, not an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation").  However, "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  "The regulation's plain language highlights its symptom-driven nature" and "symptomatology should be . . . the primary focus when deciding entitlement to a given disability rating."  Id. at 116-17.  As such, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment to the extent specified in the rating criteria; rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a).  

In evaluating psychiatric disorders, VA also considers a veteran's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score, although not dispositive, may thus demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

	Discussion

Based on a review of the evidence, the Board finds that an increased rating of 50 percent, but no higher, for the Veteran's PTSD is warranted for the period prior to October 23, 2013, because the record persuasively reflects that her mental disability more nearly approximates a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to symptoms such as depression, anxiety, emotional numbing and/or detachment, nightmares, difficulty sleeping, hyper-vigilance, panic attacks, and difficulty in establishing and maintaining effective relationships.  See Mauerhan, 16 Vet. App. at 442.  

In making this finding, the Board finds particularly persuasive the June 2011 VA examination in conjunction with the remainder of evidence of record reflecting the Veteran experienced persistent symptoms of emotional numbing, sleep disturbance, nightmares regarding military trauma, hyper-vigilance, irritability, anxiety, depressed and/or erratic mood, and diminished interest.  At that time, the examiner also noted the Veteran's psychiatric symptoms affect her daily functioning and result in impaired relationships.  For instance, the Veteran attributed her divorce to her psychiatric symptoms.  The record also reflects a history of prescribed medication to help alleviate her psychiatric symptoms.  However, despite being compliant with treatment recommendations, the Veteran has persistently remained symptomatic.  

Of note, the October 2013 VA examination (the primary basis for the increased 50 percent disability rating) noted the presence of such symptoms with similar duration, frequency, and severity.  At that time, the Veteran's PTSD was characterized as moderate to severe.  The Veteran's GAF score was noted as 55 supporting a finding that the Veteran's PTSD is moderately disabling.  This is further strengthened by a statement dated in June 2013 by the Veteran, wherein she reiterated experiencing persistent psychiatric symptoms such as depression, nightmares, and hyper-vigilance.  The Veteran also indicated difficulty maintaining relationships since service.  

For the foregoing reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that an increased 50 percent disability rating for PTSD for the period prior to October 23, 2013, is warranted.

As indicated, in a statement dated in July 2014, the Veteran expressly indicated she is not seeking an increased rating in excess of 50 percent disabling for PTSD.  As such, the grant of increased 50 percent disability rating for the period prior to October 23, 2013, constitutes a full award of benefits sought on appeal.  AB, supra.

III. Earlier effective date

	Legal Principles

Generally, the effective date of an award based on a claim for increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability level had occurred, if application is received within one year of such date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).  Where the evidence reflects that the increase in severity first occurred more than one year before the date of the claim, 38 C.F.R. § 3.400(o)(2) would not apply and the effective date is the date of the claim.

	Discussion

As a preliminary matter, the Board notes that the Veteran is currently in receipt of a 100 percent disability rating from April 15, 2013, i.e., the date she filed a claim for increased compensation.  Nevertheless, the Board must consider whether an increased disability level was "factually ascertainable" within one year prior to receipt of the increased rating claim.  

Under Diagnostic Code 6205 (which concerns Meniere's disease), a 100 percent rating is assigned where the evidence shows hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  The criteria are conjunctive, meaning that the Veteran must demonstrate all of the listed symptoms to be entitled to the rating.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (holding instead that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Based on a review of the evidence, the Board finds that an effective date earlier than April 15, 2013, for increased 100 percent disability rating for Meniere's disease is not warranted in this case because an increase in disability level is not factually ascertainable within one year prior to receipt of the Veteran's increased rating claim.

In making this finding, the Board does not dispute the Veteran's contentions that she experiences vertigo.  Indeed, the record is replete with references to complaints and/or treatment for vertigo symptoms for more than two decades.  Indeed, records reflect a history of prescribed medication since in or around 1992 to manage her symptoms of vertigo.  However, the first evidence of record regarding cerebellar gait is the report of the October 2013 VA examination.  The report of the October 2013 VA examination reflects, in pertinent part, the Veteran experiences hearing impairment with vertigo and cerebellar gait.

The record does not reflect (nor does the Veteran contend) that she experienced cerebellar gait prior to the October 2013 VA examination.  In fact, post-service medical treatment records are overwhelmingly negative for any complaints of, treatment for, and/or diagnosis of cerebellar gait.  Parenthetically, the Board notes that records dated in October 2011 noted the Veteran ambulated with a steady gait.  

As mentioned, a 100 percent rating is assigned where the evidence shows hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  In the absence of evidence of cerebellar gait prior to October 2013, an increase in disability level is not factually ascertainable within one year prior to receipt of the Veteran's increased rating claim.  Therefore, the effective date of the increased 100 percent disability rating must be the date of claim for increased compensation, i.e., April 15, 2013.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board sympathetically finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for Meniere's disease.

ORDER

Entitlement to an increased initial 50 percent disability rating prior to October 23, 2013, for PTSD is granted.

Entitlement to an effective date earlier than April 15, 2013, for grant of increased 100 percent disability rating for Meniere's disease is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


